DETAILED ACTION
This Office action is in response to the application filed on 22 January 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, “an inverter system of claim 1” should be changed to “the inverter system of claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karin (U.S. Patent 10,498,217).
In re claim 1, Karin discloses an inverter system (see Figs. 1, 7), comprising: a plurality of inverters (10-14 in Fig. 1, or INVERTER 1 and 2 in Fig. 7) each having an input connectable to at least one DC source (Fig. 7 shows DC sources, one of which is labeled 72), an inverter circuit (Fig. 7 – see switches T1-T4) for converting a DC current into an AC current (Col. 1, lines 20-28 teach the basic function of the inverters), and an output connected to a bus (as shown) which is connectable to a grid (i.e., the bus is inherently able to be connected as such; see also Col. 2, lines 42-46); and a controller (not explicitly shown; see Col. 2, lines 62-67) for controlling said plurality of inverters (Col. 3, lines 1-22); wherein said controller is configured to control the switching processes of said inverter circuits of said plurality of inverters such that the switching processes of at least two inverters of said plurality of inverters are phase-shifted relative to each other (id., Fig. 2, Col. 4, lines 16-28).
In re claim 2, Karin discloses wherein one inverter of said plurality of inverters serves as said controller (Col. 2, lines 62-67).
In re claim 3, Karin discloses wherein said plurality of said inverters and said controller are connected to each other via a communication line (Col. 3, lines 48-56).
In re claim 4, Karin discloses wherein the switching processes of said plurality of inverters are each controlled by a respective carrier wave signal (Fig. 2 – 22, 24; Col. 4, lines 16-28) having a modulation frequency to generate a PWM output signal (id. and Col. 5, lines 4-11; Fig. 3); and said controller is configured to phase-shift the carrier wave signals of at least two inverters of said plurality of inverters relative to each other (Fig. 2 and as explained above).
In re claim 5, Karin discloses wherein a phase difference (δ) between the phase-shifted switching processes of two inverters of said plurality of inverters is δ = 360 / m with m being the total number of inverters or active inverters (Col. 4, lines 16-28; Col. 5, lines 4-11).
In re claim 6, Karin discloses a solar power system (Col. 1, lines 20-21; Col. 2, lines 35-37; Col. 3, lines 8-10; Col. 5, lines 50-58), comprising an inverter system of claim 1 (as explained above) and a plurality of solar energy devices (DC sources, see Fig. 7) connected to the inputs of said plurality of inverters of said inverter system (as shown).
In re claims 7-10, under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986).  
In this case, the method claims merely recite the functional aspects also recited with the apparatus of claims 1-6, but in the form of a series of process steps. These functional aspects would inherently be performed, and in most cases are explicitly performed, by the apparatus already recited. Karin was shown above to fully anticipate the apparatus claims. Further, Karin discloses subject matter which substantially and functionally amounts to the same device as is described in the instant specification for performing the claimed method. As such, Karin anticipates the functional method steps in essentially the same way as the apparatus, and the citations and interpretations provided above with respect to claims 1-6 also apply, mutatis mutandis, to the method of claims 7-10. Therefore the previous rejections based on the apparatus will not be repeated.
Regarding claim 8, it is noted that Karin further teaches the additional aspect in which the one inverter which forms the claimed controller (as was cited above with respect to claim 2) acts as a master-inverter. That is, “act[ing] as a master-inverter” is merely an alternate semantic designation of what is the same technical feature recited in claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of known systems using a plurality of inverters connected in parallel at an AC output and controlled to switch in an interleaved or phase-shifted fashion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838